Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non- obviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE). Machine translations of these references are being cited here. 
Regarding Claim 1: Fang discloses a combined soup ladle. Here, as in the claimed limitations, ladle strainer (title of Fang) assembly for straining a fluid food product in preparation for serving the fluid food product, said assembly comprising a handle wherein said handle is configured to be gripped by a user, said handle having a first section forming an angle with a second section (see Fang in Figure 2, Element 4); a bowl (see Fang in Figure 1. Element 1) being coupled to said handle wherein said bowl is configured to be dipped into a liquid for scooping a predetermined volume of the liquid; a strainer being pivotally coupled to said handle (see Fang in Fig 1, Element 1 and 2 and in paragraph 007 line 3), said strainer being position able in a closed position having said strainer covering said bowl wherein said strainer is configured to facilitate liquid to be drained from said bowl while retaining solids in said bowl, said strainer being position able in an open position having said strainer being displaced from said bowl (see Fang in paragraph 0017 ) and an opener being movably integrated into said handle wherein said opener is configured to be manipulated by a user, said opener being in communication with said strainer, said opener urging said strainer between said open position and said closed position wherein said opener is configured to facilitate the user to open and close said strainer without touching said strainer (see Fang in paragraph 0017).
      Fang fails to disclose the handle being hollow, however Lee teaches a cooking drain basket with hollow handle. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a hollow handle in soup ladle for purpose of providing light weighted structure for holding the idle (see Lee in paragraph 0041 last line).

Regarding Claim 2: The combination of Fang in view of Lee discloses a combined soup ladle, which has a angle with spoon handle and handle (see Fang, in Figure 1, Element 3 and 5 form an angle) which is analogous to the claimed limitation, the assembly according to claim 1, wherein said handle has a first end, a second end and an outer wall extending there between, said outer wall having a bend therein to define said first section and said second section (see Fang in Figure 1 element 3); said first end being associated with said first section, said second end being associated with said second section, said bend being positioned closer to said second end than said first end, said bend defining a right angle between said first section and said second section (see Fang in Figure 1, Element 3 and 5 form an angle) said second end being open into an interior of said handle.
Claim 3, 4 ,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE) and in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan).
Regarding claim 3: The combination of Fang in view of Lee does not teach the assembly according to claim 2, wherein said outer wall has a front side, a back side, a first lateral side and a second lateral side, said front side of said outer wall corresponding to said second section having a slot extending therethrough wherein said slot is configured to engage a hook for hanging said handle during storage. However, Wuhan teaches a ladling-straining two purpose spoon with a slot which can be used for hanging during storage. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a slot in handle of soup ladle for purpose hanging during storage. (see Wuhan, in figure 1 element 22 and in paragraph 0034).

Regarding Claim 4:  The combination of Fang in view of Lee in further view of Wuhan discloses a combined soup ladle with a wave shaped groove in handle (see Fang in paragraph 0008) which is analogous to the claim limitation, the assembly according to claim 3, wherein said front side of said outer wall corresponding to said first section has a recess extending toward said back side of said outer wall corresponding to said first section, said recess extending through each of said first lateral side and said second lateral side, said recess having a first bounding surface being oriented at an angle with a second bounding surface such that said recess has a wedge shape, said recess being positioned adjacent to said first end (see Fang in paragraph 0008).  

Regarding Claim 7: The combination of Fang in view of Lee, in further view of Wuhan discloses a combine soup ladle, spoon body which includes a colander and spoon attached to the handle (see Fang in paragraph 007 line 4) which is analogous to the claim limitation The assembly according to claim 4, wherein said bowl has an outside wall and a top edge, said outside wall being coupled to said front side of said outer wall corresponding to said first section of said handle having said top edge lying on a plane being oriented perpendicular to said front side, said top edge being aligned with said second bounding surface of said recess in said back side of said outer wall corresponding to said first section (see Fang in paragraph 007 line 4).
Regarding Claim 8: The combination of Fang in view of Lee, in further view of Wuhan discloses a combine soup ladle, where spoon body covers the colander body by pressing the handle (see Fang in paragraph 0019) which is analogous to the claim limitation, the assembly according to claim 7, wherein said strainer has a perimeter edge, said perimeter edge lying on said top edge of said bowl having said perimeter edge being coextensive with said top edge such that said strainer covers said bowl when said strainer is in said closed position, said perimeter edge being displaced from said top edge when said strainer is in said open position (see Fang in paragraph 0019) 
   Claims 5, 6,9,10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE), in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan), and in further view of Kwok Hung Wong et al (US 7356933 here in after Kwok)
Regarding Claim 5: The combination of Fang in view of Lee, in further view of Wuhan does not teach a hole extending into interior, however Kwok teaches a multifunctional ladle with a hole extending into the interior of the handle (see Kwok in Figure 1 element 4). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a hole extending into interior in handle for purpose of positioning. Here, as in the claimed limitation, the assembly according to claim 4, wherein said second bounding surface has a first hole extending into said interior of said handle (see Kwok in Figure 1 element 4).  
Regarding Claim 6: The combination of Fang in view of Lee, in further view of Wuhan does not teach a hole extending into interior, however Kwok teaches a multifunctional ladle, but Kwok teaches a hole in rod member 7 which aligns with the positioning hole 4 (see Kwok in Figure 1 element 4 and 7). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, the second hole which aligns with the first hole. Here, as in the limitation, the assembly according to claim 5, wherein said back side of said outer wall corresponding to said first section has a second hole extending into said interior of said handle, said second hole being aligned with said first hole (see Kwok in Figure 1 element 4 and 7).

Regarding Claim 9: The combination of Fang in view of Lee, in further view of Wuhan does not disclose a rod being aligned with said second hole however, Kwok teaches a multifunctional ladle, which has a rod member (see Kwok in Figure 1 element 7) which is connected with handle and has hole aligned with the handle (see Kwok in Figure 1 element 4 and 7 and in column 3 lines 10 to 15). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a rod member attaching to the spoon handle. Here as in the claim limitation, the assembly according to claim 6, wherein said opener comprises a rod having a first end and a second end, said rod being movably positioned within said handle having said second end of said rod being aligned said second section of said handle and having said first end of said rod being aligned with said second hole in said back side of said outer wall corresponding to said first section of said handle(See Kwok in Figure 1 element 4 and 7 and in column 3 lines 10 to 15).

Regarding Claim 10:  The combination of Fang in view of Lee, in further view of Wuhan does not teach a rod having a bend at the first end attachment, however Kwok teaches a rod member which has a bend, at the first end attachment with handle (see Kwok in figure 1 element 7 and in column 3 line 15). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, the rod with a bend at the first end attachment. Here as in the claim limitation, the assembly according to claim 9, wherein said rod has a bend thereon being positioned adjacent to said first end of said rod such that said rod extends outwardly through said second hole having said first end of said rod being exposed (See Kwok in figure 1 element 7 and in column 3 line 15).

Regarding Claim 11:  The combination of Fang in view of Lee, in further view of Wuhan discloses a combined soup ladle, with a handle attached to the spoon handle, which can be gripped by the user to lower or move the spoon body in upward (see Fang in figure 1 element 5, and 6, also in paragraph 0019) which is analogous to the claim limitation, the assembly according to claim 9, wherein said opener comprises a lever having a coupled end and a free end, said coupled end being pivotally coupled to said outer wall corresponding to said second section having said lever being exposed wherein said lever is configured to be gripped or released by the user, said second end of said rod being pivotally coupled to said coupled end of said lever, said rod being lifted upwardly in said handle when said lever is gripped, said rod being lowered downwardly in said handle when said lever is released (see Fang in figure 1 element 5, and 6, also in paragraph 0019).
Regarding Claim 12:  The combination of Fang in view of Lee, in further view of Wuhan discloses a combined soup ladle, which has a handle (here in the claim limitation opener) and the spoon handle (here in the claim limitation handle) with a hinge joint (see Fang in paragraph 0018), which is analogous to the claimed limitation the assembly according to claim 10, wherein said opener comprises a pair of shackles, each of said shackles being pivotally coupled between said first end of said rod and a perimeter edge of said strainer, each of said shackles extending along a respective one of said first lateral side and said second lateral side of said outer wall corresponding to said first section of said handle, each of said shackles pivoting in a first direction when said lever is gripped thereby tilting said strainer into said open position, each said shackles pivoting in a second direction when said lever is released thereby lowering said strainer into said closed position (see Fang in paragraph 0018).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE), in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan), in further view of Kwok Hung Wong et al (US 7356933 here in after Kwok), and in further view of Leon Hong et al (US 3822020, here in after Leon).
Regarding Claim 13:  The combination of Fang in view of Lee, in further view of Wuhan, Kwok, and Leon discloses a combined soup ladle. Here, as in the claimed limitations, ladle strainer (title of Fang), ladle strainer assembly for straining a fluid food product in preparation for serving the fluid food product said assembly comprising: a handle, wherein said handle is configured to be gripped by a user, said handle having a first section forming an angle with a second section (see in Fang in Figure 2, Element 4); said handle having a first end, a second end and an outer wall extending therebetween, said outer wall having a bend therein to define said first section and said second section, said first end being associated with said first section, said second end being associated with said second section, said bend being positioned closer to said second end than said first end(see Fang in paragraph 0018 line 1 and 2), said bend defining a right angle between said first section and said second section (in Fang’s disclosure, a spoon handle has an angle with the handle, in Figure 1, Element 3 and 5 form an angle); said second end being open into an interior of said handle, said outer wall having a front side, a back side, a first lateral side and a second lateral side (see Fang in Figure 1 element 3 and 5), said front side of said outer wall corresponding to said first section having a recess (see Fang in paragraph 0008 )extending toward said back side of said outer wall corresponding to said first section, said recess extending through each of said first lateral side and said second lateral side, said recess having a first bounding surface being oriented at an angle with a second bounding surface such that said recess has a wedge shape(see Fang in paragraph 0008), a bowl being coupled to said handle wherein said bowl is configured to be dipped into a liquid for scooping a predetermined volume of the liquid (see Fang in Figure 1 element 2), said bowl having an outside wall and a top edge, said outside wall being coupled to said front side of said outer wall corresponding to said first section of said handle having said top edge lying on a plane being oriented perpendicular to said front side(see Fang in Figure 1  element 1 and 3), said top edge being aligned with said second bounding surface of said recess in said back side of said outer wall corresponding to said first section (see Fang in Figure 1 element 1 and 3); a strainer being pivotally coupled to said handle, said strainer being position able in a closed position having said strainer covering said bowl wherein said strainer is configured to facilitate liquid to be drained from said bowl while retaining solids in said bowl, said strainer being position able in an open position having said strainer being displaced from said bowl, said strainer having a perimeter edge, said perimeter edge lying on said top edge of said bowl having said perimeter edge being coextensive with said top edge such that said strainer covers said bowl when said strainer is in said closed position, said perimeter edge being displaced from said top edge when said strainer is in said open position(see Fang in paragraph 0019), and an opener being movably integrated into said handle wherein said opener is configured to be manipulated by a user, said opener being in communication with said strainer, said opener urging said strainer between said open position and said closed position wherein said opener is configured to facilitate the user to open and close said strainer without touching said strainer, (see Fang in figure 1 element 6 and in paragraph 0019), a lever having a coupled end and a free end, said coupled end being pivotally coupled to said outer wall corresponding to said second section having said lever being exposed wherein said lever is configured to be gripped or released by the user(see Fang in paragraph 0017 line 3), said second end of said rod being pivotally coupled to said coupled end of said lever, said rod being lifted upwardly in said handle when said lever is gripped, said rod being lowered downwardly in said handle when said lever is released (see Fang in paragraph 0019); and a pair of shackles, each of said shackles being pivotally coupled between said first end of said rod and said perimeter edge of said strainer, each of said shackles extending along a respective one of said first lateral side and said second lateral side of said outer wall corresponding to said first section of said handle, each of said shackles pivoting in a first direction when said lever is gripped thereby tilting said strainer into said open position, each said shackles pivoting in a second direction when said lever is released thereby lowering said strainer into said closed position (see Fang in paragraph 0018)..
             Fang fails to disclose the handle being hollow, however Lee teaches a cooking drain basket with hollow handle. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a hollow handle in soup ladle for purpose of convenience of holding (see Lee in paragraph 0041 last line). 
           The combination of Fang in view of Lee, does not teach the soup ladle with a slot for hanging the spoon however, Wuhan teaches a ladling-straining two purpose spoon with a slot which can be used for hanging during storage. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a slot in handle of soup ladle for purpose hanging during storage. (see Wuhan, in figure 1 element 22 and in paragraph 0034).
            The combination of Fang in view of Lee, in further view of Wuhan does not disclose said recess being positioned adjacent to said first end, said second bounding surface having a first hole extending into said interior of said handle, said back side of said outer wall corresponding to said first section having a second hole extending into said interior of said handle, said second hole being aligned with said first hole, however Kwok teaches a multifunctional ladle with first hole in the spoon handle which is aligned with the second hole of the rod member (see Kwok in Figure 1 element 4 and 7). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a hole extending into interior in handle for purpose of positioning, and include a second hole for aligning with first hole.
               The combination of Fang in view of Lee, in further view of Wuhan, and Kwok does not disclose, said strainer being comprised of a mesh material wherein said strainer is configured to pass liquid therethrough, said strainer being comprised of a rigid material wherein said strainer is configured to inhibit solids from passing there through, however Leon discloses a adjustable soup ladle which has a strainer with mesh material (see Leon in column 4 line 10 to 15). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included a mesh material as a strainer in a ladle strainer utensil.
              The combination of Fang in view of Lee, in further view of Wuhan does not disclose said opener comprising: a rod having a first end and a second end, said rod being movably positioned within said handle having said second end of said rod being aligned said second section of said handle and having said first end of said rod being aligned with said second hole in said back side of said outer wall corresponding to said first section of said handle, said rod having a bend thereon being positioned adjacent to said first end of said rod such that said rod extends outwardly through said second hole having said first end of said rod being exposed, however Kwok teaches a multifunctional ladle, which has a rod member (see Kwok in Figure 1 element 7) which is connected with handle and has hole aligned with the handle (see Kwok in Figure 1 element 4 and 7 and in column 3 lines 10 to 15). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a rod member attaching to the spoon handle.
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE), in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan), in further view of Kwok Hung Wong et al (US 7356933 here in after Kwok), in further view of Leon Hong et al (US 3822020, here in after Leon), and in further view of Willfredo Williams (US D649415 S here in after Wilfredo).
Regarding Claim 14: The combination of Fang in view of Lee, in further view of Wuhan, Kwok, and Leon discloses the ladle strainer assembly according to claim 13, except wherein said bend defines an obtuse angle between said first section of outer wall of said handle and said second section of said outer wall of said handle, said back side of said outer wall corresponding to said second section being open into said interior of said handle, however Wilfredo discloses a ladle with strainer, which is analogous to the claimed limitation (see Wilfredo in Figure 7), the bend between first part of the handle and second section is an obtuse angle, also the second section being open in to interior of the handle. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, the bend at an obtuse angle between first and second part of the handle for purpose of holding the ladle.
Regarding Claim 15: The combination of Fang in view of Lee, Wuhan, Kwok, and Leon and in further view of Wilfredo, discloses a ladle with strainer, which is analogous to the claimed limitation, the assembly according to claim 15, wherein said rod has a curve thereon being positioned adjacent to said second end of said rod to define a hook extending outwardly from said back side of said outer wall corresponding to said second section wherein said hook is configured to be gripped by the user for lifting and lowering said rod (see Wilfredo in Figure 1 and Figure 7).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE), in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan), in further view of Kwok Hung Wong et al (US 7356933 here in after Kwok), in further view of Leon Hong et al (US 3822020, here in after Leon), in further view of Willfredo Williams (US D649415 S here in after Wilfredo).
Willfredo Williams (US D649415 S here in after Wilfredo) and in further view of Chen-Lung Ho (US 20010045388 here in after Chen).
Regarding Claim 16: The combination of Fang in view of Lee, in further view of Wuhan, Kwok, Leon and Wilfredo discloses the ladle strainer assembly according to claim 13, except wherein said first end of said rod is positioned within said handle, said first end being pivotally coupled to a pin extending between each of said shackles, however Chen discloses a soup ladle structure which has rod position with handle by a pin extending between each of said shackles (see Chen in Figure 1, element 3, 121, 122 and in paragraph 007).To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, Chen’s invention of attaching the rod to handle by shackles into Wilfredo’s invention for the purpose of engaging the soup handle and strainer handle axially to each other, also as a supporting point to enable the movement of the strainer .
Regarding Claim 17: The combination of Fang in view of Lee, in further view of Wuhan, Kwok, Leon and Wilfredo in further view of Chen, discloses a ladle with strainer, which is analogous to the claimed limitation, the assembly according to claim 17, wherein each of said first bounding surface and said second bounding surface of said recess is open thereby exposing said rod (see Wilfredo in Figure 2).

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Humin et al. (CN 206641787 here in after Fang), in view of LEE JAE SUNG (KR 102061654 here in after LEE), in further view of Wuhan Balqi Tech (KR 107928483 here in after, Wuhan), in further view of Kwok Hung Wong et al (US 7356933 here in after Kwok), in further view of Leon Hong et al (US 3822020, here in after Leon), in further view of Willfredo Williams (US D649415 S here in after Wilfredo) and in further view of Jeon Su Jin (KR 20130032996, here in after as Jeon).

Regarding Claim 18: The combination of Fang in view of Lee, in further view of Wuhan, Kwok, Leon, discloses the ladle strainer assembly according to claim 13 except wherein front side of said outer wall corresponding to said first section has a button slot extending into said interior of said handle, however Jeon discloses a ladle which is analogous to the claimed limitation (see Jeon in Figure 2 element 151). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included, a button slot extending into the interior of the handle for purpose of lifting the strainer by pressing the button.

Regarding Claim 19: The combination of Fang in view of Lee, in further view of Wuhan, Kwok, Leon, and in further view of Jeon, discloses a ladle, with a button on front portion of the handle to control the opening and closing of the strainer (see Jeon in paragraph 0014 line 5) and this button is coupled to the handles (see Jeon in paragraph 0016) is analogous to the claimed limitation, the assembly according to claim 18, further comprising a button being coupled to said rod, said button being positioned adjacent to said second end of said rod, said button extending outwardly through said button opening wherein said button is configured to be manipulated by a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHESHANKA NMN KESANI whose telephone number is (571)270-3195. The examiner can normally be reached Monday-Friday 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./
 Examiner, Art Unit 1779                                                                                                                                                                        



/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779